Z@©,©L(»/- C>Y

IN THE
COURT OF CRIMINAL APPEALS OF TEXAS

Ex Parte Larry Michael Francis § AND IN THE
Applicant § lST JUDICIAL DISTRICT COURT

 

AT JASPER COUNTY, TEXAS
Trial Court No. JD-8968-HC
CCA No. 60,061-001

Cf/Jf/.`/>¢/.`/>

 

AMENDED ACTUAL INNOCENCE CLAIM SEEKING RELIEF UNDER

ARTICLE 11.07, SECTIoN 3 oF THE ' _ RECE|VED IN

STATE oF TEXAS coDE oF cRIMINAL PRocEDURE goumoFCHlMlNALAPPEN-S

iAN 20 2015
To THE HoNoRABLE-JUDGE oF SAID.coURT;

Applicant, Larry Michael F`rancis, TDCJ-MTC No. 0111;§@@Mcosfa,Clerk
currently unlawfully incarcerated in TEXAS DEPARTMENT OF CRIMINAL
JUSTICE - Management and Training Corporation located at Sanders
Estes Correctional Center, 1100 Hwy 1807, Venus TX 76084, Johnson
County, Texas, in pro se capacity and unable to afford an attorney,
files this hiS_Amended“Actual Innocence Claim Seeking Relief Under
Article 11.07, Section 3 of the State Of Texas Code of Criminal
Procedure, to amend his claim amount for compensation and to
request a Special Review of his Original claim(s) for relief.

Amended Claim Amount For Compensation

Applicant's original habeas corpus filing was made in March
2003, but was ignored by the court and no notice to Applicant was
given to allow timely recourse or remedy of the claim. Since that
time, subsequent filings of Article 11.07 have been dismissed
under Subsequent Writ Doctrine without_written order and without
prejudice. Applicant has remained unlawfully incarcerated for
nearly twelve and one-half years (12% years). Applicant's claim
for compensation is based on the usual one thousand dollars per

day ($1,000.00/day); however, the Courts limit aggregate compen-

sation to'a lump sum amount of eighty-five thousand dollars per
year ($85,000.00/year) plus an annuity in the same (matching)
amount ($85,000.00/each year in payments) plus a state-provided
insurance plan equal to that of state employees. [Note to Court:
To date, Applicant's lump sum amount has accrued to $1,105,000.00,
and the matching annuity has accrued to the same amount; Therefore,
as of this filing Applicant'S amended claim for monetary compene
sation in the aggregate is $2,210,000.00, plus the insurance.]
g Applicant's Request for Special Review
Under the current review policy of Court of Criminal Appeals
of Texas, known as Subsequent Writ Doctrine, most subsequent
filings_for habeas corpus relief are summarily dismissed without
written order unless there is evidence of ineffective assistance
of counsel, an actual innocence claim, new evidence that was not
available at trial, the outcome of the conviction would have been,
different, and the Applicant has the ability to investigate and
discover grounds to overturn his conviction. The usual Discretion-
ary Review period has already expired on Applicant's last filing
(most recent subsequent CCA No. WR-60,061~OO7), and therefore
Applicant must-seek relief directly from the trial court officials
under a request for Special Review» At the time of Applicant's
unlawful conviction the District Courts had discretionary power to
reverse unlawful convictions and restore lawful unadjudicated
community supervision probated sentences, or reduce the sentences,
or both. Applicant requests Special Review and provides for the
Court's convenience true and correct copies of three (3) letters
that Summarize best Applicant's claim(s) for relief:
1. February 28, 2008, letter to Ms Catherine Alexandra
Simmons (Ex Parte Francis, 8968-HC-B and Request for
Special Review Vote);
2. October 26, 2008, letter to Honorable Joe Bob Golden
(Request for Rehearing on Motion to Adjudicate Guilt
& Revocation);
3. August 285 2009, letter to Honorable Joe Bob Golden
(Ex Parte Francis)

- Certification .
All of the facts and allegations contained in the foregoing

document and in the attachments are true and correct and not
misleading to the best of my knowledge and belief.
Respectfully Submitted,

Larry Michael~Francis, Applicant

 

Signed on January 4,'2015§
at Johnson County, Texas.

THE sTATE oF TEXAS § . ,
JOHNSON COUNTY " - § SS: Signed Statement by Inmate

Certification of Service by Mailing
True and correct copies of the foregoing document were
mailed tot b
Honorable-Judge Craig Mixson, lst District Court,
121 N Austin.St5 205 Courthouseg Jasper TX-75951;

District Clerk Kathy Kent, 121 N Austin St Rm 2023
Jasper TX 75951;

District Attorney Steve,Hollis & Assistant District Attorney
Andrea Clinger, 121 N Austin St Rm 101, Jasper TX 75951;

County Sheriff Mitchell Newman, 101 Birch St,,
Jasper TX 75951; 4

Deputy Sheriff Joe Sterling; Precinct 6 Constable,
PO Box 507, Evadale TX 77615;

Chris Thomas, Director Adult CSCD, 121 N Austin St Rm 301,
Jasper TX 75951; `

John Stephen.Seale? Attorney-at-Lawz 146 E Lamar,
lasper TX 75951; `

Clerk of Court Louise Pearson, Texas Court of Criminal
Appeals, Supreme Court Bldg, 201 W 14 St? PO Box 12308,
Capitol Station; Austin TX 78711-2308;

Special Legal Counsel Brian McGiverin, Prison Justice
League, 1405 Montopolis Dr, Austin TX 78741;

3.

file (2). \ `
VS€A»U_M/ZW@
Larry Michael Francis, Affiant
Signed on January 4, 2015,

at Johnson County, Texas.

Reply to:
Larry Michael Francis
TDCJ~CID No 01118261 y
Mark W Stiles Unit - ST/049 \
3060 EM 3514 lQ-Bldg X-OSZ
Beaumont TX 77705~7635
Thursday, February 23, 2008
Respondent:
Catherine Alexandra Simncns
Assistant Criminal District Attorney
State Bar No 24037493
Jasper County Courthouse
121 N Austin Rm'lOl
Jasper TX 75951

Re: Ex Parte Francis, 8968-HC-B and Request
for Special Review vote

Dear Ms Catherine Alexandra Simmons:

lt is my understanding from information that I_received from Honorable
Joe Bob Golden that you placed a vote on my recent time cut because curren‘
District Attorney Steven Hollis had been my defense attorney during my trial.
You also signed Respondent's Original Answer in my application for a writ
of habeas corpus (referenced- above). The writ was dismissed (not denied)
without prejudice with no written order, and there is a motion pending for
amendment of the yorder to dismiss. In plain terms, the CCA did not deny my
writ on the merits of my petition. Your original answer was not timely filed;
and according to statutes you are only permitted to file a general denial.
The purpose 'of this' letter is to provide you with information that was not
available to you, or was kept from you for political reasons..

In. this -letter I will be alleging prosecutorial misconduct committed
primarily by former Assistant District Attorney in pursuit of a full`DA‘s
position, and supported by trial officials and officers in the wh riff's
Department of Jasper County. Dis trict Attorney Hollis will already be aware
of some of the evidence in support of my complaint, and other supporting
information is public‘ record because of information that I supplied to my
file at Community Supervision Corrections Department during my probationary
period and in the Memorandums In Support of my first two applications for
habeas corpus relief. I affirm that my allegations are true and correct to
the best of my knowledge and belief. I will attempt to be brief in my state~
ment of the facts, but I will also need to give enough detail to disprove
any information in my file which is misleading or included by officials in
bad faith. A probationer's file is intentionally kept from the eyes of the
probationer, even though it is legally public record. Since I do not know
all of the information that is in the file, I do not know what to dispute.
This applies also to the file which was sent to TDCJ-CID from Jasper County.

I will reference information sources as follows: Court Records (CR),
Trial Transcript (TT), Community Supervision Corrections Department file

including probationer's quarterly reports (CSCD), writs (HC~A) or (HC-B),
Pre-Sentence Investigation Report (PSI), related verbally (V).

1

In a habeas corpus writ or in a Reguest For Time~Cut, an offender tells
his side of the story and presents mitigating circumstances. I believe that
my incarceration win TDCJ-CID is unlawful and that I should be compensated
for the time that I have served and for bad faith actions by trial officials,
and. that I should be immediately released from prison. I am not an attorney
and ,I am defending myself in pro se capacity. The services of a post-convict-
ion attorney are not guaranteed by the justice systemo T‘ reiort, I will
plainly and clearly state my claim as best I know how:

NATURE OF MY CRIME

During the late sunner of 1998 (nearly 10 years ago now) I was solicited
into a sex for trade `agreenmnt with my brother-in~law’s younger brother,
Bradley Collier, who was 16 years of age at the tine. This type of agreement
was new _to mel but not to him. He b&asted of four other "sugar~daddies" not
including' his own grandfather. Inmediately after- our first time for sex,
Brad began' to extort money and property from me or he would tell my wife
and family about' whatv we were doing. Shortly before he became of legal age
by statute for consensual sex, he reported me to the police through my niece,
Lisa Jackson- (July 1999). lis allegations however were not indictable,'yet
the District Attorney' s Office combined the allegations with another indict~
ment for my trial in April 2000. Bradley also downloaded some porno< raphic
images onto my >computer against my refusal to allow it, and made a claim
to Investigator`€urtis Frame that l had used my computer to solicit him.'. '

Nhen I was being questioned I'did.not know that officers had confiscated
my computer and intended to keep it; When Curtis Frame typed into my confes~
sion'.that I had used my computer to encourage sexual activity with Brad,
that was vtotally false, but I had no compelling reason to have him remove
it from the printout, because I did not know that my property was at risk.

I did report to my brother~in-law, Jerry Collier, an inappropriate sexual
contact with my 9-year~old nephew (sometime in the fall of 1998L Caleb often
visited at my house and would ask if he could stay overnight. One night when
I had fallen asleep in our living-room and was walking back to nw bedroom¢
I stopped at the bedroom where Caleb was sleeping, uncovered him¢ pulled
down his underwear, and thinking he was asleep, I put my mouth on his penis,
and my hands on his buttocks. l did this for about 8 minutes, still thinki 11g
that he was asleep, but then I became disgusted at what l was doing and I
starting worrying about him waking up and being hurt by what l had done.
So I pulled up his underwear, covered'him, and left the room. He did not
let me know that he was aware of what I had doney and he continued to visit
in my home, apparently without discomfort or fear that it might happen again.

VILIFICATION

According to the most reliable source, a true incest offender
has only a 5% recidivism rate, and that drop<= to O% after one year. even
with no treatment (CSCD). Caleb was safe and confident 9 months before I
was vilified by an arrest, because I became disgusted at what I had done.
Caleb was not inse'urc in confronting me about my crime, and when he did,

2

I assured him that he had done the right thing . I confessed to his father¢
and I agreed to seek hhlp from professional counselors of his choice. He
chose a group from Angelina County (one of the members had 30 years experience
in law enforcement in Angelina County). After my first week's session and
before they had made a determination to report my crime, my niece reported
me to the Jasper County Sheriff'a Department, resulting in my arrest. Because
Il was a fireman (one of them) I was paraded through a lineup of my fellow
community servicemeni including sheriff's deputies, policemen, other fire-
fighters, emergency corpsmen. They provided stern vilification for me.

District Attorney Guy James Gray instructed me to contact Forensic Psych~
ologist Edward' Gripon for an. evaluation, and he would appoint an attorney
for' me if I would file for indigency (court~appointed) representation. Before
Mr Gray -appointed Steven Hollis as my attorney, I had written 3 letters to
the District Attorney'a Office (PSI). Mr Hollis then called me in for a "get~
acquainted meeting"- only, and told me not to write any more letters, which
is what ‘I did; but Mr Hollis never called me for any follow~up meeting. Only
on the day before my first meeting with Judge Golden did I receive a postcard
from Mr ,Hollis alerting me to the court date. At that time I had no idea
what my defense strategy would be.

For the 9 months that I awaited trial, I was not restricted from having
contact with minor children. C?S Agent Crockett Finch had determined that
I was not a threat in the juvenile population. I learned from my first meeting
with Dr Gripon that he had 38 years experience in forensics, and that he
was often called upon as an expert witnesa.for trials in Jasper.County~ From.
the beginning I told Dr vGripon all about my sexual history,.He tested me
thoroughly using the must advanced psychological tests. He determined that
I was not a pedophile and that if was not predatory (PSI). he stated that
my crime was opportunistic (not_planned), and that there was "no significant
chance that I would re-offend in the juvenile population." In February ZOOO,
he released me from care because "there was nothing to treat," and he sent
his report to the District Attorney's Office. (PSI)

l had been first arrested on the charge of Aggravated Sexual Assault
and released on a $l0,000 bond (I sold my Toyota truck)). and I went back
to work. But then 1 received a call that I was needed at the Sheriff's Office,
whereon my arrival there.l was again charged with Aggravated Sexual Assault
(perhaps Douhle Jeopardy), and I had to post a $25/000 bond (I sold my Nit~
suhishi car). The alleged date of my offense was not correct: it was the
date of my arrest. I didn't even know the date or tine. Nevertheless, Mr
Hollis instructed me to sign a plea agreement to sexual assault (he marked
out the phrase "any and all" allegations in the indictment so that the DA
could not come back with a higher charge on a revocation).

PRE~SBNTENCE INVESTIGATION

My PSI was a fiasco with the "Good~Ole-Boys" led by Chria Thomas. Almost
immediately after signing the plea agreement, Chris Thonms began presenting
allegations that had not been made before my signing. He tried to charge
me with allegations already known to he false in a CPS complaint, and he
even presented the false allegations at trial. when I had found the images

3

that Bradloy had eecrotly‘ and maliciously stored on my computer, I deleted
them and the folder that he had oreated. Chris Thomae went to the Sheriff's
Office and restored the images, making it look like I had knowledge of them.
l explained in court (TT) that I had only seen one of the images while it
was on~acreen; I had never seen the'others~-only the file names when I deleted
them. Chrie Thomae then claimed that he did-not use Dr Gripon anymote, and
he took the false allegations from a very vindictive`and'meaneopirited pereon,
along `with my| file, to Dr Ray_CoXe, a Sex Offender Treatment Provider, and
according to Dr Coxe, Chrie Thomas told him that the false allegations were
true, and that the DA nee"ed a report eto contradict Dr Gripon'e report.
Dr Coxe told me that Chrie Thomas said that if the report contained certain
wording (i.e. that I was §redatory and_a pedophile) that Dr Coxe could.count
on much more business in the future from Jaeper County and other eurrounding
countiee' who would turn to him for PSI'S. Dr Coxe admitted to me that he
wrote into the PSI report the words that Chria Thomae had requested of him. '

inary sexual attraction is to adult maleS, not-juvenilea. My life

ny pr
history is filled with appropriate relationships with childron. I am not

predatory and there is no legitimate reason that'I should he in prieon. Judqe
Joe Bob Golden determined from my trial, even with the adverse PSI, that
I should have unadjudicated probation rather than a prison eentence.

PROSECUTORIAL MISCGNDUCT`ALLEGATIONS

Jaeper County- is a ,small vrural county with relatively little crime.
.In… ordetl.fon an AaaietanthA~to compete for a,fulerA'a positionp there moot
be at`least some significant successful orosechhions. Otherwiee'a rural px:'os~v
ecutor'e record will look skimpy-compared to those in crime rich neighbor~
hoode¢_ Aeeietant District Attorney- was extremely disappointed when Judge
Golden pronounced my unadjudicated probation, and my attorney told me that
"I wee a marked man in Jasper County." Mr-Hollie was not the only person
to tell me that."$everal eheriff'e deputies admitted that Patriok,Hardy had
pereonally~ told them to get something on me to revocate my probation. Both
my CSO` (Thoronda Levias) and CSCDv Supervieor William Sparke told me that
Patrick Hardy had been paeeed over twice for-DA, and he intended to revocate
my probation no that he would not he passed over again. Both CSCD officers
promised me that they would initiate a full investigation to protect me from
prosecutorial .mioconduct by Mr Hardya Even Stacey Chambere admitted that
ho' had eat me up' for Patriok Hardy'e record, eo that he could advance to
the position of full District Attorney. Unfortunately for ne, when the time
came for truth, Mr Hardy wrote an order to CSCD to prevent their intervention
or any communication-with He. I went to a revocation hearing with the expecta-
tion that CSCD was filing for an investigation into Mr Hardy'e misconduct.

NON;§ONDITIONAL PROBATION AND PERFORNANCE

Prohation conditions are atrictly an agreement between the judge and
the probationer (HC~A). Frobation officers are not permitted to amend or
alter conditions pronounced in court (HC-A). A PSI that refers to a lie~dete-
ctor test (even if the defendant requests it, cannot be used, it is invalid.
(HC»A)). The firet. issuance of probation conditions was defective. (HC-B).

4

Chrie Thomae unlawfully added conditions on the defective document. when
a Nunc Pro Tunc order is.corrected, two iteme_may not be amended: the Defend-
ante Nane end the foenee of Conviction“ (HC~B)1 At the issuance of the final
Nunc Pro Tunc Crder for Probationer'a Conditions, Judge Joe Bob Golden inst~
ruoted CSG Chrie "nonaS that ;-iobe tioner Larry blichael Frencie was not requir-
ed to eign the Conditione for Probation. (HC~B). I did not eign the agreement.
Therefore, the revocetion of ng'probation is unlewful, becauee it 15 premieed
on 5 violation of`e condition that l was not required to 51c1. (HC~B).

CSCD Supervisor Williem Sparks told ne that I was not required to take
eex offender treatment because it was not a condition for me. He 3ugg ested
that l volunteer for the program for its benefits alone. I agreed and volun-
teered with tlie understanding that the claeeee would he one hour every other
week (or eemi~monthly) end CSCD would pay for the costs of the program.;€hrie
Thomae tried to force himeelf into our 5153555, but l 1iledn comyleint with
the Sex Cffender Treetment Board of Texas Department 01 liealth to prevent
Mr Thomae' interference 'with cur. claeeee The anrd ruled in my favor and'
also filed t eir own complaint with the Board of Examinere of Peyohologiete
because the person reireeenting herslef 55 my therapist was not licensed
with tne minimum re~uirements for 5 Licensed Professional Couneelor. Dr`Clark
net with Chrie Thomae .tne next meeting time, end 1 was o-5m1"“eu from the
claes, unfairly. Chris Thomes had been removed irom my ceees becaue e of his

over- jealous end mea n~egiri ;ed allegations at my trial. (C5 CD).

    

When a §robationer is dismissed from a mandated_claee he 15 in jeoperdy
of» revocationa~-Howeverv my attendance~wae‘not~mandeted;~3.thot\n my CSO told
me that if l didn't get into another cleae, I would have tc spend each week~
end from Frida;' evening until Mondey morning in Count y Jail. ( CSCD).

I should have contested Me Levias' etatementi but I decided to enroll
in wl ther class that was available in Beaumont, Nency Lyone SOTP. Problems
arose there 3ecau5 LPC Cher;l Underhill. required CSO Theronda Leviae to
amend my (uneiqned) conditions to prevent my contact with my victiu". Judge
Golden had made no euch restriction. end had allow d my contact with Caleb,
in writing (CSCD .& TT). z\cein I filed a complaint with the 5t5te Board an
once again the decieion 555 in my favor (adminietratively end legelly). 5till,
§ was removed from the Clase 511d was eubj ecte d to the aoe"ibli y ofi eve ocetion
on uneigned conditione end in 5 nonenandat=d cless. (““CD)1

Finally I eigned up for treatment with Dr Ray Coxe, the person who had
given the adverse report to contrecdict Dr Gripon. Dr Coxe after 5_1ew weeks
confeesed to me shat he had done et t.e requeet of Chrie Themee. 55 explained
that ne w55' led to believe thet the fal5e allege tion5 had 5ctually air eedy
been l"roven true, and that he 1 3 coeraed into a business arrangement with
Chrie Thomae to point other county agencies in his direction. I Continued
the oleee and graduated in July 2002 after t\o 1ea 5 of voluntary treatment.

COI€?LI.INCE NITH THE JUDTE'S CRDERS

Eeeide the conditions that I waexnm:required to Sign, ti'zei e were epecl Mf ic
Or:ere given at 113 11ntentlng. I was n“qulttu to reimburse the te weu ry for
the coe ts of my court~appointed attorney, Mr Stoven Hollie, which I did as

5

soon 99 the awount was re §orted to me (CSCD). I was required to serve for
contribute value equal to) 270 community service hours (TT). Chris Thom&s
was 9§§9ct9ug 99 to buy him a computer for hi$ desk, but I chose to give
two now fire protection Suits to nw local volunteer fire de§artm~nt. I first
h9d to arrange fe th9 ga§erwork to qualify them for the donation, buy the
Suits, and then insure Lhat Chris Thomas g9v9 me credit for the hours (CSCD)

There' 999 no resti$;ution ordor9d for my vl"t;r, as none w99 raqu :awte (TT}.
I. had to r9§0£t in to CSCD wo9kly; and §aya a mintenance fee of $40.00 per

month, which l paid in advance of the due date (CS CD). Note that the CSCD
_never,~§ai§,,for. myv clas§e§… 99 _they had'agr=@é.l have submitted a requestr
to CSG L9vi99 for compansation for time lo9t from my job, travel 93§9n599,
and the $35.00 per week attendance fees during my volunteer §9rtici§ation
in treatment (CSCD).

l nov9r mis99£ 9 schedulQG 9 pointm9mt, 9nd wh9n 59999929& l promptly
met with CSCD Lor audits of my prcgress» I Submitted cuart@rly report‘o
HW' §vogress w?zile in treatment, until E»r E9y Coxo ina Lr“L-r§ mc that it was
not a requirement fcrr me to report to them dir@ctly Ho Said that he would
Séud a quarterly r9§0rt with ihe minimum amount Of information that was ne@ded
and no mmr§» `

_ CECD Sucerv`sor Nilliem Sparks to lo me :ha! if I had children in my
v§higie that I should aleo nav‘e anothe‘ éful t in tn9 car, jua 90 that there
would 99 no hara§sm&nt flom.uninforned persons. I agreed and complied with
his sugg stion (CSCD).

Any tim than a qu@$tion was relsed by CSCD ragarding a condition, 1
responded in writing with 9 r'e" port cr an 3bv9¢t10~9.3 ;a.“€ six §olygro§h
tests wherein l Stdt ®Jer lied to ny CQO, an@ th at I dié not have
any thoughtB cf Sexual § ;ith children. Isubmitt@d to s veral P9 chho-
Sexual Invent ory II "“ lra sic Sexual T\v€wfory II t98t9 to 99t9zmine

m althouoh th .999 Gid not hav@ to be 9a m>mitted

 

the~ vali§ity` of my
` L ~ n for concern) (Lyons and Cox@).

 

§raduation from SOTP u@ant that I hac§ godromceq ’}m> iasu 29 of my off$§ve
and ha9 identifioé my primary Sezual ~tLLaot*on to oth 91" :9199 9¢ an` h&€ §9'
‘\

opeé §§Lo§rl~»Q 999991 rcla tion9hips with ma 199 15 \aars-dn old9r. I Jve
not 'hovn any i:m lectlon to r9cidivat9 in th9 3uvo 119 ;mp l&t :io:h 99 wzs
originally det§zm inod by Dr G.ri§on 'n 1999,

HH:W THEN WA$ HY PRC¢ATIJN REVOCATED?

Stao€y Chamber$ called him msa l: th9 Wn~wlu" D9al¢r" at 999 J9.9§9r County
Sheriff’s Dep9rtm9nt became 9 he gets OffsnGers to tra:e Someona else for
9 l; seal charge or a free §999. In his rwchP1/Lv of "in 199t1 igation" he first
charges a person with 9 much rcra s 99 off9n99 than the 9y 9 tually committed
Such 99 "organized crime" or intent to distribute, for example. Ihen he offers
them a chance to snitch on 9 r:mbooy 9199 v.'th a r@re ~MLl\§Q faifen$e. This is
what happened with Aum 9" Hookor Mept that I was not juil y of any crime.
When Aubre" turneo 18, he called me and as k9o me to §ick him up 9t his work.

6

He told me that he knew that I coul6i have sexual contact with anyone over
the age of 18, and that he knew t at l liked yo ung men. I told him that I
van in a treatment class where my tex\:al attlvlii was defined for me by my
treatment provider. lt ha~ to be approg)riate, and that mt ant consennal (with
both persons knowing 1;he conooc:ences of the activity), non~vio]€:nt, mutual
gratifying, nonwdegrading_ (meaning that it could not involve an exchan;_
of money for sex (prostitution)), and of course legal. l fatthet explained
all of the conditions 50 that l knew for sure that he underetood each aspect
completely, ann in wordo, that he could congrehend¢ I oid_thie many times
over as he continued to call me to give him a ride home ffrom wort. He also
had a friend (ovor lB) who would also tide with nS, but I did not discuss
at xual matters with Anbrey'e friend in tie car. Aubrey told me that he would
l e to experiment with gay eex, and that he might consider Sex ‘ith me some-
tine. No commitment to n time or place was made however,

 

During thin time, Anbrey and his ftiend were caught with some dtngs/
an:. threy- called me at work to bail him outn l agaeeo to pay the minimum
tt>nd .anmnnt‘ ana I aajd it for his raleaae. I made_no :eqnirement of him for
repayment, and I oion’t' hear from him for a whila. I Qon't know how Sonny
Conn woulo. have become involvod, as I never met the-person, and I was ne‘n.x
aware of any complaint from him until l had been in prison for se oral yeart.
Since it was' a aecret indictment;' boo.\b]' F€ny1c:t¢d, T can on}\ assume
that Stacey Chambere made a neal with Au?.ztt y to :et me up ion Pattich Haroy’a
conviction record, through a-prohation revocation.

 

 

Anbrey called me at . and said that he was zeadw to have sex wi
ne at the Ramada'lnn. He acid to meet him at his workplace after I oot off.
I not ‘him at Church'o Chicken, and he was in his.wot}~:clothesq He tolo me
that he wasn 't gettino oai§ ntil the next Tueeday, and he neeoed $l LOC wah

e 6 oav me ;“ck out of hi§ payche cl£. I'agreed to the loan and welrt
the AEL to met cab -h.

 

§e appeared` lnxloi' to get to the Ramaéa; eo we went and checked in.

 

I thought that lie wanted to get cleane@ up- and maybe we could grab a b‘te
to Aftet l got the heyl Aubrev ¢uww»"t~c that ~e take a look aj the
ewi_m-ing pool, wilco was empty of water and nude t conetrnction ot reo:zi:.
§hat ia when he told me that it'wae a Set~no; in erect tor him to get out
cf a verv ~\\on" charged l ccn:;tclec Cthe coneoqnencea for him if I iut‘t
hel;\ him out ~no gpla Y alo ono with ';he€ t-uo: and we vent up to the Loom and

etaged he acene that .Stacey Chamber: aanteo him to act outn I knew that
it was n eet~ny to revoke my yrocati;n, ind I knew the consequences wete
serious fox Aubr @. I aloo trust d thet CBCD would initiate a full ii' Wv< atic:-
tion to defend ne from the revocat

(l

 

  

.1on foz7'Pa trick §ardy'e recctd.

I wee charged ~ith Jtornrlnw ptoetitntion, and ot. janized crime. Captain
Catter ectatchci out the organized crime chaxge, and I co ended out on the
trumped up miedeneanor charge lacking an indictment. Stacey Chamners somehow
arranged for my arteat without bond gending revocation of my prohation. Pat
Hardy blocked any’ CSCD inventioation that had bean oromi$ed to me. Stacey
thomc-t promieed that l woo id only he in orieon fox ?:wo jeans at i:hc: mont.

.. ~s

Ch:rc_d Leviae toll me that W~t:icn Eatoy£ ac ieoueo a let -ei that she could

?

not accept any correspondence from me, but that she could ask me if I wanted
him to appoint another at&orney for my hearing. which she did. Patrick Hardy
went for a revocation and adjudication of judgmeqt for a Fiftaen Yaar term
in prison on Sexual Assault To A Child, even though I never entered a plea
of guilty for that charge anG did noL plead vuilty 50 his phz¢ l ”55y 555
all" allegation5 in theo -chnui 555515155» lh5L5£555. l dm uniuwfoii inca;
ccrat@d for 5 charg® uhat I did not pi¢ad guilty to.

 

 

I was scheduled £or my revocation hearing on August 15th¢ I think. But
I 555 called to tha 555»51055_55.11, on Amgust 1552 to answer whetner th5
miSdemeanor allegations were §ume. 1 bwiioacc Lhat ahere would be 55 inveat~
igation agAinSZ Patrick HarGy, 50 I an5w5:55 Tru5 in flout of him. By Augu5t
4th, however, l saw, that nothing was b5ing donee 50 l changed my plea to
"Not irm@“ in 5 lette; directly to dudge Gol&en. Ou August SLH, Patrick,m¢r&y_
had writt&n up a erooation 'ord@r wwbrein it 555`5555~5 th&L l had waived
nw cight to change nw plea, but.that was not tru5, auél die not sign it.

 

5y September. Silz I “ad ,becn 555555 out of 5!25 fourw;y J¢“l and wa& 55
th5 Holliday` iut5ke Facl iliC cy¢ delivered th5r5 in p5rson in the Sh5riff’5
cas by' then jailer l`r@nti 55 5trickland, mhwex l £il55 my fir5t ha 55 s-corpu5,
it w52 originally2 15:"“5 5. Eacn 5155 that l have filea £or 5 w-i:_o£ habeas
corpus, the Di$crict At torney‘$ Sifice has not timu ly filec an an swer.' Some-
tim55 'it ia.,month?s .later 551055 the QA 55550555. Acco;aing to 555&555, if
tha DA 5055 non respond within 15 day5, only d general denial iB permitted.

RELIEI" `£\’r`.'. QUE§.‘ E‘D
1 am 5“55555455 three thinga £rom you. please:

l. Change your vote to_r5 lease n urly on my Tim5~€ut Reque$t;

Z'n

"1 x'. '

5. withdraw your 5ntin5ly 555 w5r(5) to my writs ;EoL 555555 corpusz
3. luiti5te 555 inv5551955155 that was §romisad to ma.

I have been `in prison for over fiv‘ va years and l did not 5 werve to
be in here from 525 `cglnnlag l cm uni 'ful-, ix 54-5;5¢50, and I 5555 com-
penSaLion for the bad fdi;h dcti 555 tak&n agaiuat me Hy Sdlary at 315 tim_
of wy ;5Jmcation 555 SBG,GUC. 60 -5: y@cr. l 1555 ry wife 555555 5 1 555 555515
to w@tch 555 iealtn. l hav@ 55£15§55 much more than 15 g»aSonable. Ywur
pz5mpt and 505:55555 Sitencion 55 civ is nutter is greatly apy:5ci555dq

 

   

oectfull‘ Submitted/

 

\
,“7)%9/1'7 ‘°' ,_',,' //V{»< %'/~1( , /?,/,z/H¢,,